Opinion filed February 14, 2013




                                            In The


         Eleventh Court of Appeals
                                         ____________

                                    No. 11-07-00030-CR
                                        __________

                             STATE OF TEXAS, Appellant

                                               V.

                         HARVILL BLACKSHERE, Appellee


                           On Appeal from the 35th District Court

                                     Brown County, Texas

                               Trial Court Cause No. CR17-488


                MEMORANDUM OPINION ON REMAND
       On original submission, this court set aside the order of the trial court and remanded the
cause for further proceedings.     The Court of Criminal Appeals granted the petition for
discretionary review filed by Harvill Blackshere, reversed the judgment of this court, and
remanded the cause to this court for further proceedings not inconsistent with its opinion.
State v. Blackshere, 344 S.W.3d 400 (Tex. Crim. App. 2011). In accordance with the decision of
the Court of Criminal Appeals, we dismiss the appeal for want of jurisdiction.
       As noted by the Court of Criminal Appeals, the State was not authorized to appeal the
trial court’s order granting the motion to suppress because the motion was granted after jeopardy
had attached. Id. at 404; see TEX. CODE CRIM. PROC. ANN. art. 44.01(a)(5) (West Supp. 2012).
The Court of Criminal Appeals held that “the trial court’s actions were functionally an acquittal
for purposes of double jeopardy.” 344 S.W.3d at 409. It is well settled that an acquittal, even if
erroneous, bars further prosecution and cannot be reviewed on appeal. Sanabria v. United
States, 437 U.S. 54, 69 (1978); United States v. Sisson, 399 U.S. 267, 289 (1970). Consequently,
we must dismiss the State’s appeal.
       The appeal is dismissed for want of jurisdiction.


                                                            PER CURIAM


February 14, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                                2